UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


DONALD J. HATCH,

                     Petitioner,

        v.                                      Civil Action No. 09-116 (RJL)

B.R. lETT, Warden,

                     Respondent.



                                        ORDER

        F or the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that respondent's Motion to Dismiss Petitioner's Petition for a Writ of

Habeas Corpus [Dkt. #30] is GRANTED; and it is

        FURTHER ORDERED that petitioner's Petition for Writ of Habeas Corpus

[Dkt. #1] is DENIED; and it is

        FURTHER ORDERED that petitioner's Motion to Clarify the Record [Dkt. #37]

is GRANTED nunc pro tunc; and it is

        FURTHER ORDERED that this civil action is DISMISSED.

        SO ORDERED.




                   r--                          United States District Judge

Date:   March~, 2012